Citation Nr: 9928472	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
10 percent disability evaluation for PTSD, effective from May 
17, 1994.  In an August 1995 rating decision, the RO denied 
an increased rating for PTSD.  The veteran submitted a notice 
of disagreement (NOD) in December 1995, specifically 
referencing the April 1995 rating decision.  Later that same 
month, the veteran appeared at a personal hearing at the RO.  
In a July 1996 rating decision, the Hearing Officer increased 
the rating for the service-connected PTSD to the current 
level of 30 percent, effective from May 17, 1994.   

Upon receipt of additional evidence, the RO continued the 30 
percent rating in decisions in September 1997 and March 1998.  
In a statement received in April 1998, the veteran expressed 
disagreement with the March 1998 rating action which denied a 
claim for increased rating.  The RO characterized that 
statement as a NOD and issued a statement of the case (SOC) 
in July 1998.  The veteran's substantive appeal was received 
in August 1998.

Although the RO did not issue a SOC subsequent to the July 
1996 rating decision which assigned the increased rating, but 
rather considered the March 1998 rating decision to be the 
action on appeal, the Board notes that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the issue of increased rating for the service-
connected PTSD has remained in appellate status since the 
April 1995 rating decision. 

In June 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  At that hearing, 
the veteran submitted additional evidence and waived review 
of the evidence by the RO.  38 C.F.R. § 20.1304 (1998).

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed that issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  The Board 
initially notes that the criteria for evaluating mental 
disorders were changed, effective November 7, 1996.  
Therefore, adjudication of the claim for increase must now 
include consideration of both the old and new criteria and 
those criteria which are most favorable to the veteran's 
claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board further notes, however, that consideration 
under the revised rating schedule criteria should not be 
undertaken before such criteria became effective.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court), addressing a similar matter, stated that the 
effective date rule contained in 38 U.S.C. § 5110(g) prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law, since the 
Secretary's legal obligation to apply the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule to a 
claim for increase.  Rhodan v. West, 12 Vet. App. 55 (1998). 

Determining a rating for the veteran's service-connected PTSD 
is further complicated by the fact that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra.  As the current rating was assigned 
following the initial grant of service connection (see AB, 
supra), the RO must consider a staged rating and explain, 
with applicable effective date regulations, any change in the 
evaluations during the appeal period.  

The medical evidence of record includes the reports of VA 
examinations conducted in March 1996 and December 1998; 
however, those examinations are inadequate for evaluation 
purposes as they do not include sufficient detail for the 
purpose of evaluating the disability at issue.  For example, 
the findings reported in connection with the examinations do 
not address the severity of the veteran's disorder, relative 
to both the previous and new criteria.  As such, further 
examination should be conducted on remand.  38 C.F.R. § 4.2.

The veteran has indicated, in testimony at the June 1999 
personal hearing and as noted in the report of the recent VA 
examination, that he continued to be treated at a VA facility 
on a regular basis and also attends counseling sessions at a 
Vet Center.  Records of any current treatment of the 
disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
VA must attempt to obtain those records to which the veteran 
has referred before any final action may be taken by the 
Board. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected PTSD since 1995.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources. 

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted.  The veteran's work history 
should be recorded in detail.  The claims 
folder and copies of the old and new 
criteria for rating mental disorders 
should be made available to the examiner 
for review.  Based on the examination and 
study of the case, the examiner should 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning scale of Axis V 
along with an explanation of the 
significance of the assigned score.  It 
is suggested that the examiner first 
report findings under the old criteria 
and then separately under the new 
criteria.  A complete rationale for all 
opinions expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of a staged rating 
for the service-connected PTSD.  In 
readjudicating the veteran's claim, the 
RO should consider both the old and new 
rating criteria, apply that most 
favorable to the veteran and state which 
is more favorable.  Such consideration 
should be afforded in accordance with the 
decisions of the Court in the Karnas and 
Rhodan cases, cited above.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


